Title: To Benjamin Franklin from Guy(Gui)-Jean-Baptiste Target, 13 July 1782
From: Target, Guy-Jean-Baptiste
To: Franklin, Benjamin


Ce 13. juillet 1782
J’ai l’honneur de présenter mes respectueux hommages a Monsieur Franklin, et de lui adresser un ouvrage anglois que M. de Crevecœur me charge de lui faire parvenir. Je dois des remercimens a M. de Crevecœur de m’avoir procuré L’occasion de me rapeller au Souvenir de Monsieur Franklin et de Lui offrir Lassurance de mon dévouement et de mon respect
Target
 
Notation: Target 13 Juillet 1782
